1

2
                                UNITED STATES DISTRICT COURT
3
                                         DISTRICT OF NEVADA
4
                                                   ***
5

6      NICHOLAS SILVEIRA,                                Case No. 2:18-cv-00207-MMD-NJK

7                                    Plaintiffs,                       ORDER
             v.
8
       NEY COUNTY, NEVADA, a political
9      subdivision of the State of Nevada;
       SHERIFF SHARON WEHRLEY; UNDER
10     SHERIFF BRENT MOODY; LIEUTENANT
       DAVID BORUCHOWITZ; and DOES 1-10,
11
                                  Defendants.
12

13   I.     SUMMARY

14          Plaintiff Nicholas Silveira brings this action under 42 U.S.C. § 1983 alleging civil

15   rights claims of deliberate indifference under the Fourteenth Amendment of the United

16   States Constitution 1 for purported inadequate medical care he received while a pretrial

17   detainee as well as supplemental state law tort claims. Both Plaintiff and Defendants have

18   filed competing motions for summary judgment on Plaintiff’s claims. (ECF Nos. 33, 36, 35

19   (joinder).) Based on the undisputed facts of this case, the Court finds that Plaintiff fails to

20   sufficiently establish any of his claims and therefore grants summary judgment in favor of

21   Defendants. 2

22   II.    BACKGROUND

23          The relevant facts are undisputed, unless otherwise noted.

24   ///
25   ///

26          1U.S.   Const. amend. XIV.
27          2TheCourt addresses Plaintiff’s claims only as asserted against the named
28   Defendants—not DOES 1-10.
1           A.     The Parties

2           As relevant to this case, Plaintiff was diagnosed with Type II diabetes in 2008. (ECF

3    No. 34-2 at 8.) The events upon which this action is based occurred while Plaintiff was

4    detained in Nye County Detention Center (“NCDC”) for a period of 5 days between

5    January 21 and 26, 2016. (Id.) At the time of his detention Plaintiff was prescribed Levemir

6    and Novolog for his diabetes. (Id. at 9, 17–18.)

7           Nye County is a political subdivision of the State of Nevada. It is responsible for

8    hiring Nye County Sheriff’s Office (“NCSO”) and NCDC personnel. (ECF No. 34-4 at 3–4.)

9    NSCO is responsible for training its officers. (Id.)

10          Defendant Sheriff Sharon Wehrly is the current Sheriff of Nye County and has held

11   the position since January 2015. (Id. at 3.) Defendant Brent Moody was an Undersheriff

12   at the time that Plaintiff was confined to NCDC. (ECF No. 34-2 at 12; ECF No. 34-3 at 4.)

13   Defendant Lieutenant David Boruchowitz was a supervisor at NCDC during the period of

14   Plaintiff’s confinement. (ECF No. 34-2 at 12.)

15          B.     Underlying Facts

16          Plaintiff was booked into NCDC at approximately 11:17 p.m. on January 21, 2016.

17   (ECF No. 34-8 at 12.) During booking, Plaintiff informed Boruchowitz that he was diabetic

18   and needed his diabetic medication. (ECF No. 34-2 at 9.) Boruchowitz arranged with

19   dispatch to have Plaintiff’s medication delivered to NCDC and they were delivered. (Id. at

20   10.) Plaintiff also informed Boruchowitz and other NCDC personnel that he needed his

21   blood glucose tested four times each day. (Id. at 10–11.) Plaintiff’s doctors had directed

22   him to test his blood glucose four to five times a day. (Id. at 10.) Plaintiff further informed

23   NCDC personnel that he required diabetic meals. (Id. at 11.)

24          Plaintiff’s medications provided directions on when and in what dosage they should

25   be administered. (Id. at 10.) Additionally, NCDC had the equipment needed to perform the

26   blood glucose testing. (Id. at 11.)

27          During Plaintiff’s detention, NCDC personnel tested Plaintiff’s blood glucose each

28   time they administered Plaintiff’s medications—in the morning, and at lunch and dinner.

                                                    2
1    (Id. at 11.) NCDC personnel also compiled with Plaintiff’s request to be provided diabetic

2    meals. (Id.) Between the breakfast, lunch, and dinner periods, NCDC personnel also

3    provided Plaintiff with emergency diabetic snacks, such as orange juice and/or

4    sandwiches, when Plaintiff became lightheaded and needed to increase his glucose

5    levels. (Id. at 10–12; ECF No. 34-8 at 43–46.) From January 21, 2016, through January

6    25, 2015, Plaintiff received his medication, glucose testing, and meals regularly. (Id.; ECF

7    No. 34-2 at 10–11; ECF No. 34-8 at 12–33. (jail logs).) 3

8           At his deposition, Plaintiff testified that on the night of January 25, 2016, he asked

9    a NCDC deputy to test his blood glucose before bed because he was feeling lightheaded.

10   (ECF No. 34-2 at 11, 16.) Plaintiff stated that the deputy told him he could not do the test

11   at that time because he was busy conducting head count of the inmates and indicated that

12   Plaintiff being lightheaded was not his problem (Id.) Plaintiff affirmed having no knowledge

13   whether the deputy ask anyone else to check his blood glucose. (Id. at 16.) The deputy is

14   not a named Defendant in this lawsuit. Plaintiff also confirmed that he “didn’t believe” there

15   were any other instances where NCDC personnel did not respond to his requests. (Id.)

16          According to NCDC logs, on January 26, 2016, Plaintiff’s blood glucose was tested

17   around 8:00 a.m. and Plaintiff was provided 60 units of Novolog and 100 units of Levemir.

18   (ECF No. 34-8 at 35.) The log reflects that Plaintiff’s blood glucose was checked again

19   around 1 p.m. (Id. at 36) However, Plaintiff was later found unresponsive in his bed before

20   5:00 p.m. and NCSO personnel called paramedics to NCDC. (Id. at 37; ECF No. 39-6 at

21   2, 4.) Paramedics arrived within roughly six minutes after the call was made and Plaintiff

22   was transported to Desert View Hospital in Pahrump, NV (“DVH”). (ECF No. 34-8 at 46;

23   ECF No. 34-2 at 18.)

24   ///

25   ///

26
            3The    record shows that, on January 24, in addition to being provided medication
27   four times, Plaintiff’s blood sugar was tested on several occasions because it appears
     Plaintiff’s blood sugar level was low, but at least once Plaintiff reported not knowing what
28   the issue was and he was provided “orange juice, nutrigrain bar, sandwich.” (ECF No. 34-
     8 at 20–27.)
                                                    3
1    find for the nonmoving party and a dispute is “material” if it could affect the outcome of the

2    suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

3           The moving party bears the burden of showing that there are no genuine issues of

4    material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

5    moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

6    motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

7    477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

8    produce specific evidence, through affidavits or admissible discovery material, to show

9    that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

10   and “must do more than simply show that there is some metaphysical doubt as to the

11   material facts.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 783 (9th Cir. 2002) (quoting

12   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

13   existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient.”

14   Anderson, 477 U.S. at 252. Moreover, a court views all facts and draws all inferences in

15   the light most favorable to the nonmoving party. Kaiser Cement Corp. v. Fischbach &

16   Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

17          Further, “when parties submit cross-motions for summary judgment, ‘[e]ach motion

18   must be considered on its own merits.’” Fair Hous. Council of Riverside Cty., Inc. v.

19   Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001) (quoting William W. Schwarzer, et al.,

20   The Analysis and Decision of Summary Judgment Motions, 139 F.R.D. 441, 499 (Feb.

21   1992)) (citations omitted). “In fulfilling its duty to review each cross-motion separately, the

22   court must review the evidence submitted in support of each cross-motion.” Id.

23   IV.    DISCUSSION

24          The Court first addresses Plaintiff’s § 1983 claims.

25          A.   Plaintiff’s Fourteenth Amendment Deliberate Indifference Claim Based
            on Conduct of Individual Named Defendants (Claim One)
26

27           The same analysis that applies in the Eighth Amendment context applies to

28   Plaintiff’s asserted claims under the Fourteenth Amendment which stem from events that

                                                     5
1    allegedly occurred while Plaintiff was a pretrial detainee—the plaintiff must show that

2    prison officials acted with deliberate indifference to his medical needs. Castro v. County

3    of Los Angeles, 833 F.3d 1060, 1067–68 (9th Cir. 2016) (explaining that because a pretrial

4    detainee may not be punished prior to conviction his claims of injury are brought under the

5    Fourteenth Amendment’s due process clause). In the Ninth Circuit, a pretrial detainee’s

6    claims for violations of the right to adequate medical care “must be evaluated under an

7    objective deliberate indifference standard.” Gordon v. County of Orange, 888 F.3d 1118,

8    1124–25 (9th Cir. 2018). This standard requires that a plaintiff proves: (1) the defendant

9    made an intentional decision with respect to the conditions of plaintiff’s confinement; (2)

10   those conditions subjected plaintiff to a substantial risk of suffering serious harm; (3)

11   defendant failed to take reasonable available measures to abate that risk; and (4) by not

12   taking such measures to abate, the defendant caused the plaintiff’s injuries. Id. at 1125.

13   The third factor is assessed against whether a reasonable official under the same

14   circumstances would have appreciated the high degree of risk involved—making the

15   consequences of the defendant’s conduct obvious. Id.

16           However, this objective standard must not be applied mechanically—by either a

17   judge or jury. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). The court’s analysis

18   of objective reasonableness turns on the “facts and circumstances of each particular

19   case.” Id. (internal quotations and citation omitted). “A court must also account for the

20   legitimate interests that stem from [the government’s] need to manage the facility in which

21   the individual is detained, appropriately deferring to policies and practices that in th[e]

22   judgment of jail officials are needed to preserve internal order and discipline and to

23   maintain institutional security.” Id. (internal quotations and citation omitted, alterations in

24   original). “[M]ere lack of due care by a state official does not deprive an individual of life,

25   liberty, or property under the Fourteenth Amendment.” Gordon, 888 F.3d at 1125 (internal

26   quotations and citation omitted). Instead, a plaintiff must “prove more than negligence but

27   less than subjective intent—something akin to reckless disregard.” Castro, 833 F.3d at

28   1071.

                                                   6
1           Plaintiff’s first claim fails as to each named Defendant. While Plaintiff alleges the

2    first claim against all Defendants, Plaintiff’s response and motion for summary judgment

3    make clear that his claim for deliberate indifference against Nye County, Wehrly and

4    Moody is grounded in conduct which Plaintiff believes is grounded in a policy, practice or

5    custom—not having medical personnel and allegedly having non-medically trained

6    personnel on staff to administer medications/treatment (ECF No. 39 at 15–16; ECF No.

7    36 at 6–8; see also ECF No. 34-2 at 12 (testifying to the same)). 5 As such Plaintiff’s

8    allegations are best discussed within the scope of his second claim—for deliberately

9    indifferent policies, etc. discussed infra.

10          To the extent Plaintiff seeks to maintain individual deliberate indifference claims

11   against Nye County, Wehrly and Moody, the Court notes that Plaintiff concedes that

12   neither Wehrly nor Moody were directly involved in his treatment as a detainee beyond

13   being supervisors, policy makers, and leaders of department policies. (ECF No. 39 at 16;

14   ECF No. 34-2 at 12; see also ECF No. 34-5 at 2 (Moody’s declaration explaining Moody

15   was not aware of Plaintiff’s detention until after he left custody).) Thus, Plaintiff cannot

16   establish any intentional conduct directed by these Defendants at Plaintiff that could

17   objectively lead to an inference that these Defendants acted with deliberate indifference

18   towards him. Additionally, to the extent Plaintiff alleges any claim of deliberate indifference

19   to serious medical needs against Nye County not grounded in policy for alleged harm

20   inflicted by the County’s employees such claims fail under Monell. See Monell v. Dep’t of

21   Social Servs., 436 U.S. 658, (1978) (“[T]he touchstone of the § 1983 action against a

22   ///
23   ///
            5Plaintiff’s argument on summary judgment does not delineate his arguments
24
     supporting his first as opposed to his second claim. (See ECF Nos. 36, 39.) Nonetheless,
25   it becomes clear that Plaintiff’s deliberate indifference claim is not anchored on any
     specific conduct of the named Defendants. (See, e.g., ECF No. 39 at 15 (“Mr. Silveira is .
26   . . more concerned about the indifferent policies and customs of NCDC and medical care
     medical care provided to him during his tenure at NCDC.”); id. at 16 (“Mr. Silveira’s care
27   was a direct result of the policies and producers these supervisors, policy makers, and
     leaders of the department had in place governing the wats in which NCDC functioned.”);
28   id. (“Mr. Silveira does not have any recollection of whether Sheriff Wehrly was involved in
     administering any of his medications or providing him with any meals.”).)
                                                   7
1    government body is an allegation that official policy is responsible for a deprivation of rights

2    protected by the Constitution.”).

3           Plaintiff’s deliberate indifference claim against Boruchowitz also fails. It is

4    undisputed that Boruchowitz was a supervisor at NCDC during Plaintiff’s confinement in

5    January 2016. However, Defendants contend that Boruchowitz’s conduct does not amount

6    to deliberate indifference, but in fact shows the opposite. (ECF No. 37 at 13–14.) The

7    reasonable juror would agree with Defendants.

8           The pertinent undisputed facts are that after Plaintiff informed Boruchowitz that he

9    was diabetic, Boruchowitz ensured that Plaintiff’s medication was delivered to NCDC to

10   be provided to Plaintiff. Plaintiff also concedes that except on the occasion involving the

11   unnamed-nonparty deputy, personnel who Boruchowitz supervised tested Plaintiff’s blood

12   glucose levels each time Plaintiff’s medication was administered—as Plaintiff directed—

13   and provided Plaintiff with regular and emergency diabetic meals. (ECF No. 34-2 at 11–

14   12, 16.) To the extent Plaintiff may nonetheless attempt to argue that personnel failed to

15   comply with his requests—as suggested by his testimony (see id.)—it is notable that

16   Plaintiff also testified that he does not know whether Boruchowitz had knowledge of NCDC

17   personnel not responding to his requests. (ECF No. 34-2 at 13.) Such facts cannot

18   establish anything akin to reckless disregard by Boruchowitz. There is no evidence

19   supporting a conclusion that Boruchowitz knew of, or ratified, any constitutionally

20   impermissible conduct by any NCDC personnel against Plaintiff.

21          Plaintiff’s other arguments are based on purported policies, etc. which the Court

22   now addresses.

23          B.     Plaintiff’s Claim of “Deliberately Indifferent Policies” (Claim Two)

24          In his second claim, Plaintiff contends that all Defendants violated the constitution

25   based on allegedly deliberate indifferent “policies, practices, habits, and customs.” (ECF

26   No. 3 at 17–20.) In response to these assertions Defendants preliminarily note that

27   Plaintiff’s claim is really a Monell claim because Plaintiff alleges that [a]ll Defendants, at

28   all times relevant were acting under color of state law, as the functional equivalent of a

                                                    8
1    municipality providing medical care to inmates.” (Id. at 18.) The Court agrees with

2    Defendants on this threshold issue. See, e.g., Kentucky v. Graham, 473 U.S. 159, 165

3    (1985) (citation omitted) (explaining that official capacity suits “generally represent only

4    another way of pleading an action against an entity of which an officer is an agent”). The

5    Court accordingly deems Plaintiff’s second claim as a Monell claim asserted only against

6    Defendant Nye County.

7           A plaintiff can establish municipal liability only by demonstrating that the

8    municipality had a deliberate policy, custom or practice that was the moving force behind

9    the constitutional violation(s) he suffered. Galen v. County of Los Angeles, 477 F.3d 652,

10   667 (9th Cir. 2007) (citing Monell, 436 U.S. at 694–95); see also Bd. of Cty. Comm’rs v.

11   Brown, 520 U.S. 397, 403 (1997) (citations omitted) (“[W]e have required a plaintiff seeking

12   to impose liability on a municipality under § 1983 to identify a municipal “policy” or “custom”

13   that caused the plaintiff’s injury.”). “Similarly, an act performed pursuant to a “custom” that

14   has not been formally approved by an appropriate decisionmaker may fairly subject a

15   municipality to liability on the theory that the relevant practice is so widespread as to have

16   the force of law.” Bd. of Cty. Comm’rs, 520 U.S. at 404 (citations omitted).

17          Since Monell, the Ninth Circuit has explained that a plaintiff may recover under §

18   1983 on three different theories: commission, omission, or ratification. Clouthier v. County

19   of Contra Costa, 591 F.3d 1232, 1249–50 (9th Cir. 2010), overruled on other grounds by

20   Castro. “Commission” refers to when a local government’s implementation of policies or

21   established customs (i.e., operating procedures) inflict constitutional injury. Id. at 1249.

22   “Omission” amounting to a local government’s policy may also lead to liability where the

23   omission leads to a deliberate indifference to a constitutional right. Id. The omission

24   standard is met where “the need for more or different training is so obvious, and the

25   inadequacy so likely to result in the violation of constitutional rights, that the policymakers

26   of the city can reasonably be said to have been deliberately indifferent to the need.” Id.

27   (quotation and citation omitted). “Ratification” relevantly refers to an authorized

28   ///

                                                   9
1    policymaker’s approval of a subordinate’s unconstitutional conduct. Id. at 1250. This case

2    concerns omission.

3             Plaintiff’s second claim is particularly based on the absence of medical personnel

4    on staff and additionally focuses on Plaintiff’s contention that NCDC personnel were not

5    adequately trained in providing medical care. (See, e.g., ECF No. 3 at 17–20; ECF No. 39

6    at 17; ECF No. 36 at 8.) In other words, Plaintiff’s first contention challenges Nye County’s

7    policy existing at the time of his pretrial detention which did not call for medical personnel

8    on staff. In response to such challenge to the policy, Defendants argue, inter alia, that the

9    constitution only requires that prison officials “provide a system of ready access to medical

10   care.” (ECF No. 33 at 17; ECF No. 43 at 14 (citing Hoptowit v. Ray, 682 F.2d 1237,1253

11   (9th Cir. 1982) overruled on other grounds by Sandin v. Conner, 515 U.S. 472 (1995), as

12   recognized by Montijo v. Swaney, 754 F. App’x 522 (9th Cir. 2018)).) Defendants argue

13   that such a system was in place at the time of Plaintiff’s detention in the form of referrals

14   to outside physicians and facilities for emergencies and non-emergencies. (ECF No. 33 at

15   17; ECF No. 43 at 14; see also ECF No. 34-6 (NCDC and NCSO’s written policies

16   addressing emergency and non-emergency medical needs of detainees, including

17   diabetic conditions, effective as of August 2013).) As to Plaintiff’s latter argument,

18   Defendants argue—without conceding—that to the extent the Court is inclined to grant

19   summary judgment on the basis of inadequate training, Plaintiff has failed to provide

20   competent evidence “that a constitutional injury would have been avoided had the

21   municipality properly trained those officers.” (ECF No. 33 at 18–19.) The Court agrees with

22   Defendants on their latter point and does not consider it further. As to the former ground,

23   the Court ultimately concludes that Plaintiff fails to provide causal evidence to support the

24   claim.

25            Plaintiff appears to argue that the absence of medical staff—and consequential

26   reliance on non-medically trained personnel—resulted in a lack of a proper response when

27   ///
28   ///

                                                  10
1    his blood sugar tested low (ECF No. 36 at 4, 8; ECF No. 39 at 17). 6 Plaintiff particularly

2    argues that NCDC personnel’s response when concerned about Plaintiff’s low blood was

3    to “guess[] at a remedy and decide[] to give him orange juice, a nutrigrain bar, and a

4    sandwich.” (See, e.g., ECF No. 36 at 4.) The record supports that Plaintiff was typically

5    provided with similar items to raise his blood glucose levels and that NCDC personnel did

6    not know why his blood glucose was low. (ECF No. 34-8 at 19–22, 26, 30.) In any event,

7    Plaintiff provides no evidence for a reasonable juror to conclude that the absence of

8    medical staff caused Plaintiff’s injury. Specifically, Plaintiff is required to establish a causal

9    connection—that action, or inaction, amounting to reckless disregard by Nye County

10   caused (or was the driving force) behind Plaintiff’s injury (i.e., the diabetic coma). See Bd.

11   of Cty. Comm’rs, 520 U.S. at 403. Here, there is simply no evidence of the legal cause of

12   Plaintiff’s diabetic coma. To be sure, aside from the hospital records stating the fact of

13   hypoglycemia (ECF No. 39 at 10–11, 16; ECF No. 39-6 at 2), Plaintiff has provided no

14   medical or expert opinion on the cause of his diabetic coma. 7

15   ///
16   ///
17          6Considerably, two Ninth Circuit cases appear to support a position that at minimum
18   under normal circumstances a jail or prison should be medically staff to address inmates’
     medical conditions. See Hoptowit, 682 F.2d at 1253 (citation omitted) (“The Eighth
19   Amendment requires that prison officials provide a system of ready access to adequate
     medical care. Prison officials show deliberate indifference to serious medical needs if
20   prisoners are unable to make their medical problems known to the medical staff.”); see
     also Gibson v. County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002), overruled on other
21
     grounds by Castro (internal quotation and citation omitted) (“In order to comply with their
22   duty not to engage in acts evidencing deliberate indifference to inmates’ medical and
     psychiatric needs, jails must provide medical staff who are competent to deal with
23   prisoners’ problems.”). However, in the context of this case, such a rule appears arbitrary
     on its face where medical treatment merely involves providing medication in accordance
24   with a prescription and checking blood glucose—ordinarily done by individuals suffering
25   from diabetes without assistance by medical personnel. Moreover, if the Ninth Circuit
     intended to create a per se rule it would say so.
26
            7Defendants  also point out that Plaintiff was taken off the very medications that he
27   was taking during his detention a couple months later—in March 2016—because Plaintiff’s
     doctors determined that Plaintiff’s glucose was under control. (ECF No. 33 at 6; ECF No.
28   34-2 at 17–18.)

                                                    11
1           Accordingly, the Court concludes that Plaintiff cannot support a conclusion that the

2    purported policy of not having medical staff caused Plaintiff to suffer the diabetic coma

3    under Monell. Plaintiff essentially asks this Court to speculate that having medical

4    personnel test his blood glucose and provide his medications—as opposed to NCDC

5    personnel—would have prevented his falling into a diabetic coma. However, speculation

6    does not establish causation. The Court will therefore grant summary judgment for

7    Defendants on Plaintiff’s second claim.

8           C.     Plaintiff’s State Law Claims (Claims Three and Four)

9           Pursuant to Nevada law, Plaintiff asserts tort claims for (1) negligence and (2)

10   respondeat superior. (ECF No. 3 at 20–22.) The former is brought against all Defendants

11   and the latter only against Nye County and Wehrly. (Id.) Defendants argue that these

12   claims fail as a matter of law. (ECF No. 33 at 20; ECF No. 43 at 15.) The Court agrees

13   with Defendants.

14          In Nevada, the elements for a claim of negligence are: (1) defendant owed a duty

15   of care to plaintiff; (2) defendant breached that duty; (3) the breach was the legal cause of

16   plaintiff’s injuries; and (4) plaintiff suffered damages. See, e.g., Turner v. Mandalay Sports

17   Entm’t, LLC, 180 P.3d 1172, 1175 (Nev. 2008).

18          Plaintiff’s negligence claim is grounded upon two separate contentions. First,

19   Plaintiff asserts that Defendants breached their duty to “exercise reasonable care in

20   maintaining inmates with known medical conditions.” (ECF No. 3 at 20.) Second, Plaintiff

21   claims that “Defendants further breached their duties to Plaintiff when they failed to

22   maintain adequate policies and procedures for inmates with medial conditions that need

23   specific treatment.” (Id. at 21.) In response to Plaintiff’s negligence claim, Defendants

24   argue that (1) Plaintiff cannot produce evidence that the named Defendants breached any

25   purported duty owed him with respects to maintaining inmates with known medical

26   conditions and (2) Plaintiff provides no evidence to establish causation. (See, e.g., ECF

27   No. 37 at 18–19.) The Court again agrees with Defendants—Plaintiff’s claim fails on both

28   grounds Defendants identify.

                                                  12
1           First, Plaintiff has not indicated the level of care he was owed as a pretrial detainee,

2    aside from contending that treatment he received should have been provided by medical

3    personnel or medically trained NCDC personnel and that Defendants are duty-bound as

4    law enforcement officers. (ECF No. 3 at 20–21; ECF No. 36 at 9–10.) But surely Plaintiff

5    does not rely on medical personnel or an individual with medical training to monitor his

6    blood glucose and take his medication for day-to-day maintenance of his diabetes.

7           Second, as to the issue of causation, the Court’s findings supra are equally

8    applicable here. While Plaintiff references the fact that he was brought to the hospital with

9    hypoglycemia (ECF No. 39 at 10–11, 16; ECF No. 39-6 at 2), he does not establish that

10   any of the named Defendants’ direct conduct caused his diabetic coma. Further, as found

11   supra Plaintiff provides no evidence that the absence of medical personnel, as a policy, is

12   the legal cause of his diabetic coma. Moreover, beyond the one request where the non-

13   defendant deputy did not check Plaintiff’s glucose because he was doing rounds the night

14   before Plaintiff’s emergency, Plaintiff testified that NCDC personnel otherwise responded

15   to his requests:

16          Q.     And you are claiming that after you had alerted him that you needed
            your blood sugar checked that he ignored you?
17          A.     Yes.
            Q.     Specifically what did he do or say?
18          A.     He says he is too busy. He was too busy to check my sugar. He had
            to do count.
19                 ...
            A. And he walked away.
20          Q.     To your knowledge, did he ask anyone else, any of the other
            personnel from Nye County sheriff’s office to check your blood sugar level?
21          A.     No.
            Q.     Were there any other instances where you felt like Nye County
22          Detention Center personnel did not respond to your request?
            A.     I didn't believe so.
23
     (ECF No. 34-2 at 16.)8 Accordingly, the Court concludes that Plaintiff cannot support a
24
     claim of negligence against any of the named Defendants based on conduct or his policy
25
     arguments.
26

27
            8To the extent Plaintiff testified on what his mother told him other inmates said
28   occurred after Plaintiff was unconscious (ECF No. 34-2 at 16), the Court concludes such
     testimony constitutes inadmissible hearsay.
                                                  13
1           Plaintiff’s respondeat superior claim asserted against Wehrly and Nye County is

2    accordingly futile. (ECF No. 3 at 21–22.) An employer can only be found vicariously liable

3    for the acts of his employees. Nat’l Convenience Stores Inc. v. Fantauzzi, 584 P.2d 689,

4    691 (Nev. 1978). To establish this claim, a plaintiff must prove: (1) the actor at issue is/was

5    an employee; and (2) the action complained of occurred within the scope of the actor’s

6    employment. Id. Because Plaintiff’s underlying tort claims fail, Plaintiff cannot support a

7    claim of vicarious liability against Wehrly or Nye County. See, e.g., Wood v. Safeway, Inc.,

8    121 P.3d 1026 (Nev. 2005) (explaining vicarious liability). Additionally, Nye County cannot

9    be held liable under § 1983 on a respondeat superior theory. Bd. of Cty. Comm’rs v.

10   Brown, 520 U.S. at 403.

11          Therefore, Plaintiff’s state law tort claims fail as a matter of law.

12   V.     CONCLUSION

13          The Court notes that the parties made several arguments and cited to several cases

14   not discussed above. The Court has reviewed these arguments and cases and determines

15   that they do not warrant discussion as they do not affect the outcome of the issues before

16   the Court.

17          It is therefore ordered that Defendants’ motion for summary judgment (ECF Nos.

18   33, 35) is granted.

19          It is further ordered that Plaintiff’s motion for summary judgment (ECF No. 36) is

20   denied.

21          The Clerk is directed to enter judgment accordingly and close this case.

22          DATED THIS 21st day of June 2019.

23

24
                                                         MIRANDA M. DU
25                                                       UNITED STATES DISTRICT JUDGE

26

27

28

                                                   14
